IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                    FILED
                                                                 December 18, 2008
                                 No. 07-20326
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

EUGENE H WILLIAMS, JR

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:06-CR-237-2


Before DAVIS, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
      Eugene H. Williams, Jr., appeals his conviction and sentence for
possession of unregistered destructive devices, possession of unlawfully
transferred destructive devices, possession of a firearm not identified by a serial
number, and unlawful storage of explosive materials. Williams argues that 26
U.S.C. § 5841, et seq., the National Firearms Act, and 18 U.S.C. § 842(j) are
unconstitutionally void for vagueness. He contends that the aforementioned
statutes fail to place him on notice of criminal conduct because law enforcement

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-20326

officers are generally unaware of the federal regulations on possession, storage,
and transfer of destructive devices.
      We review de novo whether a statute is void for vagueness. United States
v. Monroe, 178 F.3d 304, 308 (5th Cir. 1999). The language of the statutes of
which Williams complains is not confusing. The statutes proscribe specific
conduct and do not contain exceptions for law enforcement officers. The statutes
do not encourage arbitrary and discriminatory enforcement. See Kolender v.
Lawson, 461 U.S. 352, 357 (1983). Williams’s argument is without merit.
      Williams also challenges the district court’s application of U.S.S.G. § 3C1.1
based on a finding that Williams obstructed justice.         He argues that the
statements and conduct upon which the § 3C1.1 enhancement was based were
not related to the “instant” offense of conviction but rather to an investigation
of aggravated assault. Although Williams correctly asserts that § 3C1.1 requires
that a defendant obstruct the offense of conviction, “[t]he offense of conviction
may or may not be the offense which initially attracted the attention of the
police.” United States v. Dortch, 923 F.2d 629, 632 (5th Cir. 1999). In our view,
the statements and conduct upon which the enhancement was based were
intended to obstruct investigation of all of his unlawful conduct. See United
States v. Roberson, 872 F.2d 597, 609-10 (5th Cir. 1989).        Accordingly, the
district court did not err in applying the § 3C1.1 enhancement. The judgment
of the district court is AFFIRMED.




                                        2